

PRESTIGE BRANDS HOLDINGS, INC.
2005 LONG-TERM EQUITY INCENTIVE PLAN


AWARD AGREEMENT FOR RESTRICTED STOCK UNITS


THIS AWARD AGREEMENT (the "Agreement") is made and entered into effective as of
_____________, by and between PRESTIGE BRANDS HOLDINGS, INC., a Delaware
corporation (the "Company"), and ___________ (the "Participant"), pursuant to
the Prestige Brands Holdings, Inc. 2005 Long-Term Equity Incentive Plan, as it
may be amended and restated from time to time (the "Plan"). Capitalized terms
used but not defined herein shall have the meanings set forth in the Plan.


W I T N E S S E T H:


WHEREAS, the Participant is eligible to receive an Award under the terms of the
Plan; and


WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:


1.AWARD OF RESTRICTED STOCK UNITS. On the date specified on Exhibit A attached
hereto (the "Date of Grant") but subject to the execution of this Agreement, the
Company granted to the Participant an Award in the form of Restricted Stock
Units ("RSUs") entitling the Participant to receive from the Company, without
payment, one share of Common Stock (a "Share") for each RSU set forth on said
Exhibit A.
2.    EFFECT OF PLAN. The RSUs are in all respects subject to, and shall be
governed and determined by, the provisions of the Plan (all of the terms of
which are incorporated herein by reference) and to any rules which might be
adopted by the Board or the Committee with respect to the Plan to the same
extent and with the same effect as if set forth fully herein. The Participant
hereby acknowledges that all decisions and determinations of the Committee shall
be final and binding on the Participant, his beneficiaries and any other person
having or claiming an interest in the RSUs.
3.     VESTING. The RSUs shall vest according to the schedule set forth on
Exhibit A. Notwithstanding the foregoing, upon the Participant's death,
Disability, or Retirement the Committee, in its sole discretion, may vest the
RSUs. The RSUs may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until the RSUs vest.
4.    ACCELERATION UPON CHANGE IN CONTROL. The Committee has determined that
upon a Change in Control, the RSU will accelerate, vest and become fully
exercisable immediately prior to the Change in Control, without any requirement
that the Participant be terminated in connection with such Change in Control.





1



--------------------------------------------------------------------------------



1.    RIGHTS PRIOR TO VESTING. During the period prior to lapse of the
restrictions and the vesting, in the event that any dividend is paid by the
Company with respect to the Common Stock (whether in the form of cash, Common
Stock or other property), then the Committee shall, in the manner it deems
equitable or appropriate, adjust the number of RSUs allocated to each
Participant's Stock Award Account to reflect such dividend.
2.    SETTLEMENT OF RSUS. Each RSU will be settled by delivery to the
Participant, or in the event of the Participant's death to the Participant's
legal representative, of one Share for each vested RSU promptly on _____________
or upon vesting, if earlier.
For purposes of this Agreement, a Participant's Termination of Employment means
the termination of the Participant's employment or cessation of service as an
employee with the Company for reasons other than death or Disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Participant’s employment and
whether the Company and the Participant intended for the Participant to provide
significant services for the Company following such termination. A change in the
Participant’s employment status will not be considered a Termination of
Employment if:
(a)    the Participant continues to provide services as an employee of the
Company at an annual rate that is twenty percent (20%) or more of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
(b)    the Participant continues to provide services to the Company in a
capacity other than as an employee of the Company at an annual rate that is
fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or if employed
less than three years, such lesser period) and the annual remuneration for such
services is fifty percent (50%) or more of the average annual remuneration
earned during the final three full calendar years of employment (or if less,
such lesser period).
3.    SECURITIES LAW RESTRICTIONS. Acceptance of this Agreement shall be deemed
to constitute the Participant's acknowledgement that the RSUs shall be subject
to such restrictions and conditions on any resale and on any other disposition
as the Company shall deem necessary under any applicable laws or regulations or
in light of any stock exchange requirements.
4.    NO ASSIGNMENT. The RSUs are personal to the Participant and may not in any
manner or respect be assigned or transferred otherwise than by will or the laws
of descent and distribution.
5.    NO RIGHT TO CONTINUED EMPLOYMENT. Neither the Plan nor this Agreement
shall give the Participant the right to continued employment by the Company or
shall adversely affect the right of the Company to terminate the Participant's
employment with or without cause at any time.
6.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without giving effect
to any conflict-of-law principles. The



2



--------------------------------------------------------------------------------



invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.
7.    BINDING EFFECT. This Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective executors,
administrators, personal representatives, legal representatives, heirs, and
successors in interest.
8.    COUNTERPART EXECUTION. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.
9.    WITHHOLDING. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes required by law to be
withheld with respect to any taxable event arising as a result of the grant or
vesting of the RSUs. With respect to withholding required upon the vesting of
the RSUs, the Participant may elect, subject to the approval of the Committee,
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares having a Fair Market Value on the date as of which the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, signed by the Participant, and subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


[Signature page to follow]



3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement as of the day and year first written above.


PRESTIGE BRANDS HOLDINGS, INC.




By:                    
Name: Matthew M. Mannelly
Title: Chief Executive Officer




_____________________________
                        


    
                        



1



--------------------------------------------------------------------------------




EXHIBIT A


TO


AWARD AGREEMENT, dated as of ___________, between PRESTIGE BRANDS HOLDINGS, INC.
and___________________.




1.    Date of Grant: _______________
2.    Number of Restricted Stock Units*: ________
3.    Vesting Schedule:
Date
Vested Percentage
Date of Grant
0%
3 years from Date of Grant
100%







* Subject to adjustment as provided in Paragraph 5 of the Award Agreement.



A-1